Citation Nr: 1809154	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Attorney Christine K. Clemens


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to May 1988 and from December 1988 to January 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, a videoconference Board hearing was held before the undersigned; a transcript is in the record.  In September 2014, the Board reopened the claim and remanded it for additional development.

[The Board's September 2014 remand also addressed a claim seeking a total disability rating based on individual unemployability (TDIU).  An October 2014 rating decision granted the Veteran  TDIU, effective February 15, 2010.  She has not expressed disagreement with the decision, and that matter is no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the expanded record, the Board finds that further development remains necessary to ensure that the Board's prior remand instructions are fulfilled.  Specifically, the Board finds that the October 2015 examination conducted pursuant to the remand is inadequate.  The opinions offered are both inconsistent, and premised on a record that was incomplete (with reasoning that appears to conflict with records subsequently received.  Of note, the rationale for the negative opinion regarding secondary (to a service connected low back disability) service connection appears to state that the cervical spine disability is not secondary to the service connected low back disability because they were incurred simultaneously, in the same fall in service.  The examining nurse-practitioner also opined that the cervical spine disability was not incurred in service; the rationale appears to attribute the Veteran's current neck pathology to an intercurrent postservice in the mid-2000's (indicating that most postservice records reviewed were around 2006.  Significantly, reports of diagnostic studies (X-rays and MRIs) received after the VA examination reflect that cervical spine pathology was documented by, at least, the mid-1990's (about a decade prior to the postservice superimposed injury which required surgical intervention).  Clearly, as the Veteran's attorney argues, those records were not considered.  Accordingly, further development for an adequate medical advisory opinion (that encompasses consideration of all pertinent evidence) in this matter is necessary.  

It also appears that pertinent medical records may still be outstanding.  In particular complete clinical records pertaining to the complaints/treatment which generated the requests for the Hampton VAMC diagnostic studies that showed degenerative changes in the cervical spine in the mid-1990's (and of any follow-up) do not appear to be in the record.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify all providers of evaluations and/or treatment he has received for her cervical spine since service (records of which are outstanding), and to provide releases for VA obtain any private records identified.  Of particular interest are any outstanding records of evaluations and treatment prior to 2006.  The AOJ should obtain complete clinical records from all providers identified (i.e., all records that are now outstanding).

2.  Thereafter, the AOJ should arrange for the Veteran's records to be forwarded to an orthopedist for review, and an advisory medical opinion that responds to the following [if further examination of the Veteran is deemed necessary for any opinion sought, such should be arranged]:

(a) Please identify (by diagnosis) each cervical spine 
disability entity shown by the record during the pendency of the instant claim.  

(b) Please identify the likely etiology for each cervical spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it was incurred in service, to include as due to a documented fall (to which her service-connected low back disability is attributed) or service spine complaints noted therein?

(c) If the response to (b) is no, is it at least as likely as not that the diagnosed cervical spine disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service connected low back disability? 
 
The consulting orthopedist  must explain the rationale for all opinions.  The rationale should acknowledge that the Veteran fell in service (the event to which her low back disability is attributed) and the cervical complaints noted therein.  The provider should also specifically acknowledge the significance of  the diagnostic studies (shown in reports received after the October 2015 VA examination) that reflect cervical spine degenerative changes were shown in the mid-1990's (long-prior to the injury which required treatment approximately a decade later).

2.  The AOJ should then review the expanded record and readjudicate this claim .  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney  opportunity to respond, and return the case to the Board .
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

